Citation Nr: 0935617	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-04 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an initial evaluation greater than 20 
percent for spondylolisthesis, L5-S1 with disc disease L2-3.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1969 with subsequent Reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

A Decision Review Officer (DRO) hearing was held in January 
2006.  In September 2008, a hearing was held before the 
undersigned Veterans Law Judge (VLJ) sitting at the RO.  

In October 2008, the Board remanded the following issues for 
additional development: (1) entitlement to an initial 
evaluation greater than 20 percent for 
spondylolisthesis, L5-S1 with disc disease L2-3; (2) service 
connection for bilateral hearing loss; and (3) service 
connection for tinnitus.

In May 2009, the RO granted service connection for right ear 
hearing loss and for tinnitus.  As these issues have been 
resolved, they are no longer before the Board.  Thus, the 
remaining issues are entitlement to service connection for 
left ear hearing loss and the evaluation of the Veteran's low 
back disability.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran meets VA's criteria for a hearing loss 
disability in the left ear.  


2.  VA examination in July 1999 showed forward flexion of the 
lumbar spine to 80 degrees with unrestricted side-bending and 
backward extension; prior to May 20, 2004, the overall 
disability picture related to the Veteran's service-connected 
low back disability did not more nearly approximate the 
criteria for a 40 percent evaluation under applicable 
regulations.  

3.  VA examination dated May 20, 2004 showed flexion of the 
lumbar spine limited to 35 to 40 degrees with reduced 
extension and there was radiologic evidence of arthritic 
changes and joint space irregularity; resolving reasonable 
doubt in the Veteran's favor, the disability picture for the 
period beginning on and after May 20, 2004 more nearly 
approximates severe lumbosacral strain under the rating 
criteria in effect prior to September 26, 2003.  A higher 
evaluation is not warranted under the revised criteria.  


CONCLUSIONS OF LAW

1.  Service connection for left ear hearing loss is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).  

2.  Prior to May 20, 2004, the criteria for an evaluation 
greater than 20 percent for spondylolisthesis, L5-S1 with 
disc disease L2-3 are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5239, 5242, 5243 (2008); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2003).

3.  For the period beginning on and after May 20, 2004, the 
criteria for a 40 percent evaluation for spondylolisthesis, 
L5-S1 with disc disease L2-3 are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5239, 5242, 5243 (2008); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or Supplemental Statement of the Case 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

By letter dated in February 2005, the RO notified the Veteran 
of the evidence necessary to substantiate his claim of 
service connection for hearing loss.  He was advised of the 
information and evidence that VA would obtain and of the 
information and evidence he was expected to provide.  In 
March 2006, the Veteran was given information regarding how 
VA assigns disability ratings and effective dates.  The claim 
has been readjudicated in various SSOCs.  

In this case, the claim for a higher disability rating is a 
"downstream" issue in that it arose from the initial grant 
of service connection.  The Board observes that the Veteran's 
claim for service connection for his low back disability was 
received in February 1999, prior to the enactment of VCAA.  
Notwithstanding, by letter dated in March 1999, the RO 
advised the Veteran that his claim was being worked.  He was 
requested to identify the name and address of any doctor or 
hospital providing treatment and was asked to complete an 
authorization for release.  He was also asked to send 
evidence showing that his claimed disability had been treated 
since discharge from service.  The Veteran was notified that 
his service records had been requested.  Additionally, the 
July 2000 SOC set forth the regulations pertaining to service 
connection.  

By letter dated in March 2006, the Veteran was provided 
information regarding how VA assigns disability ratings and 
effective dates.  Additionally, in May 2008, the RO sent the 
Veteran a letter notifying him of the rating criteria 
pertaining to the spine.  Throughout the course of this 
appeal, the Veteran has been notified of the changes to the 
rating criteria and the claim was readjudicated in SSOC's 
dated in July 2007, April 2008, July 2008, and May 2009.  

Under the VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service treatment records, relevant post-service 
treatment records, and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The claims file contains the Veteran's service treatment 
records, service personnel records, and various private 
records.  In November 2008, the RO asked the Veteran to 
submit an authorization for release of physical therapy 
records.  The Veteran subsequently submitted an authorization 
along with the identified records.  The Veteran was provided 
VA examinations in July 1999, May 2004, November 2006, June 
2007, and March 2009.  The Board acknowledges that findings 
related to forward flexion were not reported on recent spine 
examination.  However, the Veteran declined to flex his 
lumbosacral spine even to a minimal degree.  The Board notes 
that the Veteran has a duty to cooperate with the 
examination.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (noting that the duty to assist is not a one-way 
street).  On review, medical evidence of record is sufficient 
to decide the case and additional examination is not 
required.  

As there is no evidence that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Service connection for left ear hearing loss

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008).

The Veteran contends that he is entitled to service 
connection for left ear hearing loss.  As noted, service 
connection for right ear hearing loss has been established.  
The Veteran reported significant in-service noise exposure.  
He indicated that he worked in the engine rooms on various 
Coast Guard vessels.  Review of his DD Form 214 indicates 
almost 3 years of foreign and/or sea service.  Service 
personnel records show a rate of "DC" (damage controlman).  
The Veteran's reports of noise exposure appear consistent 
with the circumstances of his service and in-service acoustic 
trauma is conceded.  

The Board acknowledges that the record contains a March 2009 
VA opinion relating the Veteran's hearing loss to military 
noise exposure.  Private opinions dated in April 2006 and 
April 2008 also relate the Veteran's hearing loss to acoustic 
trauma during military service.  Notwithstanding, without 
evidence of a left ear hearing loss disability for VA 
purposes, service connection may not be granted.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). 

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).  

The claims file contains a private audiogram dated in 
December 2004.  On review, it appears to show a puretone 
threshold of 40 at 4000 Hertz on the left.  

The Veteran underwent a VA examination in June 2007.  
Puretone thresholds on the left, in decibels, were as 
follows:  500 Hz (5); 1000 Hz (5); 2000 Hz (10); 3000 Hz 
(10); and 4000 Hz (20).  Speech discrimination testing was 94 
percent.  

The Veteran most recently underwent a VA examination in March 
2009.  Puretone thresholds on the left, in decibels, were as 
follows:  500 Hz (10); 1000 Hz (10); 2000 Hz (10); 3000 Hz 
(15); and 4000 Hz (25).  Speech discrimination testing was 96 
percent.  

On review, the Board finds the VA examinations to be more 
probative than the private audiogram.  That is, the private 
audiogram is uninterpreted and is inconsistent with 
subsequent testing of record.  See Kelly v. Brown, 7 Vet. 
App. 471 (1995) (holding that neither the Board nor the RO 
may interpret graphical representations of audiometric data).  
Based on the VA examinations, the Veteran does not currently 
meet VA's criteria for a hearing loss disability on the left.  
There is no evidence of left ear hearing loss manifested to a 
compensable degree within one year following discharge from 
service.  Thus, service connection is not warranted.  

The preponderance of the evidence is against the claim for 
service connection for left ear hearing loss and the doctrine 
of reasonable doubt is not for application.  See 38 C.F.R. 
§ 3.102 (2008).  




Increased evaluation for low back disability

In March 2003, the RO implemented a Board grant of service 
connection for a low back disability and assigned a 10 
percent evaluation effective February 23, 1999, the date of 
claim.  In August 2004, the evaluation was increased to 20 
percent also effective February 23, 1999.  

The Veteran contends that the currently assigned evaluation 
does not adequately reflect the severity of his disability.  
Specifically, he argues that he is entitled to a 40 percent 
evaluation based on incapacitating episodes.  At the January 
2006 RO hearing, the Veteran reported significant back pain 
and that he wears a wide belt and sometimes a corset.  He 
testified that he has not remained off work for 4 to 6 weeks 
but that he just endures the pain.  In statements dated in 
January 2006 and July 2007, the Veteran reported that without 
medications he would be immobile and his back would be 
"frozen."  At the travel board hearing, the Veteran 
testified that he cannot bend forward and that his back 
disability interfered with his employment and his activities 
at home.  He reported pain going down into the buttocks and 
hips.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of a veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).  
If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2008).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127; see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's low back disability was originally evaluated 
pursuant to Diagnostic Code 5295 (lumbosacral strain).  The 
current 20 percent evaluation is assigned under Diagnostic 
Code 5239 (spondylolisthesis or segmental instability).  The 
record contains finding of degenerative disc disease and the 
Veteran contends he should be rated at 40 percent based on 
intervertebral disc syndrome (IVDS) with incapacitating 
episodes.  

During the pendency of this appeal, the rating criteria for 
evaluating lumbosacral strain were amended effective 
September 26, 2003.  The rating criteria for evaluating IVDS 
were amended, effective September 23, 2002 and September 26, 
2003.  See 38 C.F.R. Appendix A to Part 4 - Table of 
Amendments and Effective Dates since 1946 (2008).  

Since this claim was initiated prior to the regulatory 
amendments, the Board will evaluate the Veteran's low back 
disability under both the former and the revised criteria in 
order to ascertain which version would afford him the highest 
rating.  According to VAOPGCPREC 7-2003, in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel Opinion 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that a veteran is entitled to the most favorable of 
the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

In determining whether the Veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
and (2) whether an increased rating is warranted under the 
"new" criteria at any time on or after September 23, 2002 
or September 26, 2003 respectively.  The effective date of 
any rating assigned under the revised schedular criteria may 
not be earlier than the effective date of that change; the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of change.  See 
VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warranted a 10 
percent evaluation if slight; a 20 percent evaluation if 
moderate; or a 40 percent evaluation if severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2003).

Lumbosacral strain was evaluated as follows: slight 
subjective symptoms only (0 percent); manifested by 
characteristic pain on motion with muscle spasm on extreme 
forward bending, and loss of lateral spine motion, 
unilateral, in a standing position (20 percent); severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes; or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent).  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003). 

In addition, prior to September 23, 2002, IVDS was evaluated 
as follows: a rating of 10 percent was warranted with a 
diagnosis of mild IVDS and 20 percent with a diagnosis of 
moderate IVDS with recurring attacks.  A rating of 40 percent 
was warranted where the Veteran suffered severe, recurring 
attacks with intermittent relief and a 60 percent rating 
where the disorder was pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002). 

The regulations regarding the evaluation of IVDS were revised 
effective September 23, 2002.  Under the revised regulations, 
IVDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  IVDS with incapacitating episodes is evaluated 
as follows: having a total duration of at least 6 weeks 
during the past 12 months (60 percent); having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months (40 percent); having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 months 
(20 percent); and having a total duration of at least one 
week but less than 2 weeks during the past 12 months (10 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IVDS that are present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note 3 provides that if IVDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

Effective from September 26, 2003, disabilities of the spine 
are rated under the General Rating Formula for Diseases and 
Injuries of the Spine (for Diagnostic Codes 5235 to 5243, 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula for 
Diseases and Injuries of the Spine are made with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a (2008). 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a (2008).

Private records show the Veteran was seen in February 1996 
with complaints of lower back pain.  On examination, the 
posterior spinous processes were nontender and range of 
motion was fairly well preserved.  There was a little bit of 
spasm in the paraspinous muscles in the lumbar region and a 
little bit of tenderness over the sacroiliac areas.  Deep 
tendon reflexes were normal and straight leg raise was 
negative bilaterally.  On February 22, 1996, the Veteran had 
tight hamstrings bilaterally.  Extension produced more pain 
than flexion.  Neurologically, the Veteran was intact with 
4/4 motor in all muscle groups tested and symmetrically 
normal reflexes.  X-rays were reviewed and showed a large 
posterior defect at L5/S1 consistent with spondylolisthesis.  
There was moderate to severe degenerative disc disease 
associated with this as well.  The Veteran was seen again in 
October 1998 with complaints of low back pain.  It was noted 
that he had a history of spondylolisthesis as well as 
degenerative joint disease at L5-S1.  He stated that over the 
weekend he was merely bending over and noticed severe back 
pain.  He reported difficulty getting out of bed on a daily 
basis and he is frustrated with dealing with the pain.  
Physical examination was unremarkable except for decreased 
range of motion of the lumbar spine secondary to pain.  There 
were no neurologic deficits.  The Veteran was given a 
prescription for Vicodin and Relafen.  

The Veteran underwent a VA examination in July 1999.  He 
reported back problems occurring periodically with 5 to 6 
episodes in the past year.  He denied any loss of work.  He 
occasionally takes hydrocodone for flare-ups of lower back 
pain.  On physical examination, the Veteran was able to 
forward flex the lumbar spine approximately 80 degrees and 
squat fully.  There appeared to be unrestricted side-bending 
and backward extension of the lumbar spine.  The Veteran had 
a normal gait and was able to heel-toe walk without 
difficulty.  Deep tendon reflexes were intact bilaterally.  
X-rays of the lumbar spine showed a bilateral spondylosis at 
L5 as well as a reduced disc space at L5-S1 with a grade I 
spondylolisthesis at this level.  Diagnosis included history 
of chronic low back pain.  

The Veteran reported for a VA examination in April 2004.  
Upon interviewing the Veteran, the assigned nurse 
practitioner determined that a medical doctor needed to 
evaluate him and he was referred to neurology. 

The Veteran underwent additional examination on May 20, 2004.  
At that time, the examiner reviewed previous radiological 
findings and discussed these findings, as well as the 
Veteran's history, in detail.  The Veteran reported that he 
has been helped by the use of a corset.  Sometime he has a 
slipping sensation in his back which the corset prevents.  He 
reported that his symptoms are worse in cold weather and 
excessive standing bothers him if he is having back pain at 
that time.  Bending forward and bowling make his symptoms 
worse and he has abandoned bowling.  He reported no recent 
numbness or tingling but in the past has had this.  None of 
these appeared to be static and all were apparently of brief 
duration and completely reversible.  He has had no difficulty 
with bowel or bladder function.  On physical examination, the 
Veteran walked normally from the waiting area to the 
examining room but under examination conditions was rather 
tentative when walking especially with his eyes closed.  He 
held himself somewhat stiffly but neurological mechanisms 
underlying walking and reciprocal movements of the lower 
limbs appeared unremarkable.  He could rise to heels and 
toes.  Tandem gait was unremarkable.  Reflexes at hamstrings 
and ankles were 1 to 2+.  There was no abnormality in 
appreciation of vibration or position and he reported no 
abnormality of pinprick, touch, or temperature.  When 
standing, the Waddell signs were absent except for his 
refusal to squat and rise due to discomfort.  Spinal 
extension was accomplished to 15 to 18 degrees from an erect 
posture and spinal flexion was between 35 and 40 degrees.  It 
appeared on palpation that the lumbar spine was held stiffly 
and was noncompliant.  He tilted between 16 to 18 degrees to 
either side.  He tolerated 90 degrees of straight leg 
raising.  The examiner noted that it was not possible to 
determine the extent or degree of alteration and range of 
motion or joint function when the Veteran was suffering pain, 
fatigue, or weakness as those conditions were not present.  
There was no comment made concerning lack of endurance during 
repetitive use.  The examiner noted that the Veteran suffers 
from spondylolisthesis at the lumbosacral articulation of 
first degree and that the films made really do not show 
anything more than normal mobility.  He noted that there was 
no evidence of nerve root compression at the present time and 
no evidence that the joint was unstable.  

The Veteran underwent a VA examination in November 2006.  The 
examiner noted a history of spondylolisthesis at L5-S1 with 
apparent structural instability.  The Veteran reported 
chronic pain on a daily basis with intermittent flare-ups.  
Daily pain was generally a 4 to 5, on a scale of 1 to 10.  He 
has flare-ups with marked increased back pain up to a 10 with 
gradual resolution over 2 to 3 weeks.  The flare-ups 
generally come on after bending or stooping or if he sits 
with improper posture in a chair.  He gave a good history 
consistent with lumbar instability.  He wears a back brace 
daily.  He reported losing about 13 days of work over the 
past year because of back pain.  He can no longer climb 
ladders or do yard work and has given up all sports except 
occasional golf.  He denied any periods of doctor prescribed 
bed rest in the past year.  On physical examination, the 
Veteran walked with a slightly forward posture.  He mounted 
and dismounted the table slowly and cautiously but 
independently.  Deep tendon reflexes were 2/4 at the knees 
and ankles.  He had normal light touch sensation of the lower 
extremities.  Straight leg raising caused back pain and knee 
pain, but he did not seem to have radicular pain.  
Examination of the spine revealed flattening of the normal 
lumbar lordotic curve and there was mild spasm in the right 
and left lumbar paravertebral muscles with some tenderness in 
the upper lumbar paravertebral muscles.  There was mild 
tenderness in the midline over the area of L5.  Range of 
motion was done slowly and he did not reverse the normal 
lumbar lordotic curve, but rather kept the back stiff and 
straight as to avoid slippage.  Flexion was to 35 degrees 
with low back pain at 35 degrees.  Extension was to 33 
degrees with mild low back pain at 33 degrees.  Right and 
left side bending were limited to 20 degrees bilaterally with 
pain at 20 degrees.  Right and left rotation was performed at 
30 degrees bilaterally with no pain in either direction.  
Repetitive motion testing revealed no further functional 
impairments due to pain, fatigue, incoordination, or 
instability.  Diagnosis was lumbar spondylolisthesis at L5-S1 
with instability and degenerative disc disease.  

Statement from Dr. J.G.H. dated in March 2008 indicates that 
prolonged sitting causes pain and aggravation with subsequent 
need for formal physical therapy and prescription pain 
medication.  Due to the Veteran's chronic back condition, he 
is not medically capable of driving multiple hours in the 
same day.  

MRI of the lumbar spine dated in August 2008 showed: (1) 
grade I spondylolisthesis at L5-S1 due to bilateral 
spondylolysis and there was moderate bilateral neural 
foraminal narrowing; (2) diffuse circumstantial disk bulge at 
L4-5 asymmetric to the left side, there was bilateral facet 
arthropathy which results in severe left neural foraminal 
stenosis (please correlate with signs of left L4 
radiculopathy); and (3) multilevel degenerative disk disease.  

Private physical therapy records dated in December 2008 
indicate the Veteran was responding well to lumbar exercise 
program with decrease in symptoms.  

The Veteran most recently underwent a VA examination in March 
2009.  He reported low back pain with average pain of 6, on a 
scale of 1 to 10.  He uses Vicodin and Tramadol and also 
physical therapy.  If he has a flare-up he does not go to the 
emergency room or his doctor.  Most of the time the back pain 
is localized and does not radiate.  He has occasional 
radiation of pain into each leg which happens several times a 
month and resolves.  He does not have numbness, weakness, 
bladder complaints, bowel complaints, or erectile 
dysfunction.  He uses a back brace more or less on a regular 
basis.  He does not have any limitations on walking or 
standing.  On physical examination, inspection of the spine, 
limbs, posture, gait, and position of the head and curvature 
of the spine appeared normal.  The Veteran declined to flex 
his lumbosacral spine even to a minimal degree.  He stated 
that his spondylolisthesis gets worse with flexion and he is 
in severe pain for several days.  Thus, flexion could not be 
evaluated.  Extension was 20 degrees (out of 30).  Lateral 
flexion on each side was 20 degrees (out of 30) and rotation 
on each side was 30 degrees (out of 30).  There was no 
objective evidence of painful motion, spasm, weakness, or 
tenderness.  He did not report periods of total 
incapacitation over the last year.  Back pain did not radiate 
into the lower extremities and neurologic examination of both 
lower extremities was normal.  

In determining whether the Veteran is entitled to an 
evaluation greater than 20 percent, the Board will begin with 
consideration of the rating criteria in effect prior to 
September 26, 2003 as that is for application during the 
entire appeal period.  

Considering the findings beginning May 20, 2004 and resolving 
reasonable doubt in the Veteran's favor, the Board finds that 
the disability picture associated with the Veteran's low back 
disability at that time and continuing to date, more nearly 
approximates the criteria for severe lumbosacral strain under 
the former criteria and a 40 percent evaluation is warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  The 
Board bases this decision on medical evidence at that time 
that shows significant limitation of forward bending as well 
as radiologic evidence of degenerative changes and narrowing 
and irregularity of the joint space.  Examination in May 2004 
showed forward flexion limited to 35 to 40 degrees as well as 
limitation in extension.  These findings are confirmed on 
subsequent examinations.  Additionally, there is a history of 
lumbar instability and the Veteran reports significant pain 
as well as the need to wear a back brace and take medication.  
40 percent is the maximum schedular evaluation available 
under Diagnostic Codes 5292 or 5295.  There is no evidence of 
pronounced IVDS and an evaluation greater than 40 percent is 
not warranted under Diagnostic Code 5293.  

Evidence prior to May 20, 2004, however, does not support an 
evaluation greater than 20 percent under the former criteria.  
That is, the disability picture at that time did not more 
nearly approximate severe loss of motion of the lumbar spine 
or severe lumbosacral strain.  Forward flexion on the July 
1999 VA examination was reported as to 80 degrees and there 
was no evidence of significant limitation in side-bending or 
extension.  Objective evidence did not support a higher 
evaluation based on functional impairment due to pain on 
motion or other findings.  The Veteran's gait and reflexes 
were normal and there was no evidence of neurologic 
impairment.  The criteria for an evaluation greater than 20 
percent (under the criteria beginning September 26, 2003) are 
also not met as there is no evidence of forward flexion 
limited to 30 degrees or less.  

As a 40 percent evaluation, and no more, has been granted 
under the former criteria beginning May 20, 2004, the Board 
will next consider whether an evaluation greater than 40 
percent is warranted under the revised criteria.

Under the rating criteria effective September 23, 2002, IVDS 
is evaluated based on incapacitating episodes or by combining 
under § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  The Veteran has complained of some pain into the 
lower extremities and the August 2008 MRI suggested that 
findings should be correlated with signs of left L4 
radiculopathy.  The overall evidence of record, however, does 
not show radiculopathy or other objective neurologic 
abnormalities associated with the Veteran's back disability.  
That is, neurologic examinations have repeatedly been 
negative.  There is also no evidence of incapacitating 
episodes as defined by regulation.  Thus, an evaluation 
greater than 40 percent is not available under the revised 
criteria for IVDS.  

Under the rating criteria effective September 26, 2003, 
spondylolisthesis/segmental instability and degenerative 
arthritis are evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine. 

The General Rating Formula essentially removes the 
subjectivity in determining the severity of any loss of 
motion.  Under this criteria and based on the examination 
findings in May 2004 and November 2006, a 20 percent 
evaluation would be warranted based on forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees.  A rating in excess of 40 is not warranted 
unless there is unfavorable ankylosis of the entire 
thoracolumbar spine or the entire spine, neither of which are 
shown in this case.  As discussed, there is no objective 
evidence of associated neurologic abnormalities and 
therefore, additional separate evaluations are not warranted.  
Thus, there is no basis for assigning a rating greater than 
40 percent under the rating criteria currently in effect.    

In summary, the Board has considered the relevant evidence 
along with applicable rating criteria and amendments.  As 
stated, for the period beginning on and after May 20, 2004, 
the Board finds that a 40 percent evaluation is warranted 
under the rating criteria in effect prior to September 26, 
2003.  

The Board has considered the significant functional 
limitations described by the Veteran in this case.  As noted, 
however, the November 2006 VA examiner found no objective 
evidence of painful motion, spasm, weakness, or tenderness.  
It was also noted that the back pain did not radiate into the 
lower extremities and neurologic examination of both lower 
extremities was normal.  During the March 2009 examination, 
it was noted that most of the time the back pain is localized 
and does not radiate.  He did report occasional radiation of 
pain into each leg which happens several times a month and 
resolves, but denied numbness, weakness, bladder complaints, 
bowel complaints, or erectile dysfunction.  He reporting 
using a back brace more or less on a regular basis, but 
denied any limitations on walking or standing.  The examiner 
found no objective evidence of painful motion, spasm, 
weakness, or tenderness.  The examiner also found that the 
back pain did not radiate into the lower extremities and 
neurologic examination of both lower extremities was normal.  
Based on these clinical findings, the Board believes that the 
40 percent rating assigned herein contemplates the 
significant functional limitations that have been reported by 
the Veteran due to his back disability.  See Deluca, supra.  

The Board has essentially assigned a staged rating.  See 
Fenderson, supra.  At no time during the appeal period, 
however, has the Veteran's low back disability been more than 
40 percent disabling.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board acknowledges the Veteran's complaints 
as well as his reports of missed worked and the impact his 
disability has on employment.  Evidence of record, however, 
shows that the Veteran remains gainfully employed and the 
occupational impairment described is contemplated by the 40 
percent evaluation granted herein.  On review, objective 
evidence does not show that his low back disability requires 
frequent hospitalization or that it results in a marked 
interference with employment beyond that contemplated in the 
rating schedule.  Thus, the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) are 
not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).


ORDER

Service connection for left ear hearing loss is denied.

For the period prior to May 20, 2004, entitlement to an 
evaluation greater than 20 percent for spondylolisthesis, L5-
S1 with disc disease L2-3 is denied.  

For the period beginning on and after May 20, 2004, a 40 
percent evaluation, and no more, for spondylolisthesis, L5-S1 
with disc disease L2-3 is granted, subject to the laws and 
regulations governing the award of monetary benefits.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


